United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
MONTEREY PARK POST OFFICE,
Monterey Park, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1719
Issued: January 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal of the February 22, 2008 merit decision
of the Office of Workers’ Compensation Programs, finding that he did not sustain a stroke while
in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant sustained a stroke while in the performance of duty.
FACTUAL HISTORY
On August 28, 2005 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim alleging that on May 2, 2005 he became aware of his cerebrovascular condition.1
1

In a December 5, 1997 decision, the Office denied appellant’s prior claim for angina arrhythmia and an
emotional condition. It found that he failed to establish that the claimed conditions were caused by his employment.

On May 23, 2005 he first realized that his condition was caused by his federal employment.
Appellant felt tension in his shoulder and pain in both feet. He could not attend physical therapy
because workers’ compensation did not approve his treatment. Appellant stated that he
experienced added stress due to financial concerns as he had not received any payment for wage
loss. He stopped work on October 7, 2005. An October 5, 2005 medical report of a physician,
whose signature is illegible, stated that appellant sustained right shoulder bursitis and a partial
rotator cuff and right Achilles tear.
In an October 7, 2005 letter, the employing establishment stated that appellant was on
leave as of May 26, 2005 for shoulder and foot problems. Appellant’s wife advised that he had
suffered a stroke and would not be returning to work.
By letter dated November 8, 2005, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed additional factual and medical
evidence he needed to submit within 30 days to establish his claim. Appellant did not respond
within the allotted time period.
By decision dated November 21, 2005, the Office denied appellant’s claim. Appellant
failed to establish that his stroke was causally related to a compensable factor of his employment.
On July 26, 2006 appellant requested reconsideration.
On December 30, 2005
Dr. David R. Patterson, a Board-certified physiatrist, stated that appellant sustained a right-sided
hemorrhagic stroke and left hemiparesis, and neurocognitive deficits related to these conditions.
He also suffered from carotid artery stenosis and hypertension. Dr. Patterson opined that
appellant was totally disabled from May 25 through December 1, 2005.
In an August 7, 2006 decision, the Office denied modification of the November 21, 2005
decision. On September 2, 2006 appellant requested reconsideration. He contended that
grievances he filed against the employing establishment during the period January 25, 1985
through September 4, 1987 caused work-related stress resulting in a stroke. Appellant further
contended that he developed stress from trying to fight the clock, as well as, perform certain jobs
by himself. He stated that his work was consistently inspected and his mail was counted.
Appellant stated that the time period allotted for him to deliver the mail had been shortened
compared to that of his coworkers which put strain on his body. He also had to perform work
duties that should have been performed by two people, especially on May 25, 2005, when
Mr. Russo was off work because he had lost his driving privileges due to a car accident.
Appellant also had to case loads of mail and count mail several times over. He was forced to
work harder during the period he was supposed to perform light-duty work.
In an undated letter, appellant disagreed with a seven-day suspension for failure to follow
instructions and performance of unauthorized overtime work on December 7, 2001. He stated
that a supervisor failed to conduct an investigative interview regarding this incident. Appellant
related that his suspension was reduced to a letter of warning. He explained that, on
December 7, 2001, he submitted a form requesting overtime which was denied by a supervisor.
Appellant had to switch his vehicle and deliver the remaining mail. He called the employing
establishment between 3:30 p.m. and 3:45 p.m. to request additional time to deliver the mail but
the line was busy. Appellant stated that Thai Ngo, a coworker, witnessed the call. He called

2

Postmaster Anita Guzik with an explanation regarding the situation. Appellant contended that
his supervisor singled him out and issued the letter of warning based on his race.
In narrative statements dated March 17 and February 27, 1998, Augustine Beanez and
Steven R. Thorp, coworkers, related that they were required to take gasoline to vehicles that had
run out of it. Mr. Beanez stated that this was a common occurrence for carriers and he even ran
out of gas when he returned from carrying mail. Mr. Thorp stated that he had no knowledge of
any carrier or other person who had been suspended for running out of gas.
In a March 13, 2002 letter, Mr. Ngo stated that, at approximately 3:30 p.m. and 3:45 p.m.
on December 7, 2001, appellant telephoned the employing establishment to state that he would
not be able to complete his route on time and to obtain further instructions, but the line was busy.
In an undated letter, Ramon Gonzales, a customer, stated that on or about December 7, 2001
appellant telephoned the employing establishment to obtain authorization to work overtime, but
the line was busy.
Appellant submitted several statements from his coworkers. On April 27 and May 7,
1990 Creighton Nobul and Sal Chiarenza respectively, stated that on December 7, 1989 they
witnessed Postmaster Henry Diaz yell at appellant for working too much overtime and not
following his order to go to his office. On February 14, 2006 Benny De La Cruz related that
appellant was singled out and verbally harassed by management. On August 23, 2006 Anthony
Russo stated that Mr. Santana, a supervisor, pressured and harassed appellant on numerous
occasions. He related that, when appellant left his case, he was asked to case his mail.
Mr. Russo noted that appellant had his long-life vehicle (LLV) taken away and was given a
white jeep while the rest of the employees had an LLV. He also noted that, during the tenure of
Postmaster Diaz, appellant’s mail was counted more than anyone else’s mail. On August 24,
2006 Mr. Russo related that in January 2005 Henry Tanayo, a supervisor, did not allow him to
drive a vehicle which resulted in appellant delivering express mail by himself with a deadline. In
a December 14, 2006 statement, a chief shop steward, whose name is illegible, related that
appellant was harassed by management as he was checked on in the office and while on his route
more than other employees.
Appellant submitted settlement agreements that reduced his 14-day suspension for failure
to follow instructions on February 25, 1998 to a letter of warning. Among other things, he would
be treated equally as his coworkers in same or similar circumstances and that proper procedures
would be followed by management regarding sick leave request, established a special count and
inspection of his work, and removed a January 16, 1987 discussion from his records and Richard
Dale, as his supervisor. The settlements ordered all employees including, supervisors to follow
safety regulations, reduced his November 17, 1997 seven-day suspension to a discussion for
unsatisfactory work performance and compensated him for 1.25 hours of administrative leave on
November 21, 1997.
An October 27, 1997 letter from a clinic stated that appellant underwent physical therapy
on that date. In an October 13, 2006 medical report, Dr. Ferdinand A. Alfonso, a Board-certified
psychiatrist, opined that appellant’s intracranial hypertensive bleed was work related.

3

By decision dated February 2, 2008, the Office denied modification of the August 7,
2006 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers compensation. Where the disability results from an employee’s
stress-related reaction to his or her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act. On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or his or her frustration from not being
permitted to work in a particular environment or to hold a particular position.2
In cases involving stress-related conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship, and which working conditions are not deemed
factors of employment and may not be considered.3 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment, and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.4
ANALYSIS
Appellant alleged that the handling of his claim for wage-loss compensation, the filing of
his grievances, his regular work duties as a letter carrier and harassment at the employing
establishment exacerbated his hypertension and contributed to his stroke. He stated that he was
concerned about his finances because he had not received any payment for wage loss. Appellant
filed several grievances against the employing establishment including, one suspending him for
failure to follow instructions and performance of unauthorized overtime work on
December 7, 2001. He stated that, on December 7, 2001, a supervisor denied his written request
to work overtime. Appellant had to switch his vehicle and deliver the remaining mail. He called
the employing establishment between 3:30 p.m. and 3:45 p.m. to request additional time to
deliver his mail but the line was busy. Appellant contended that a supervisor failed to conduct an
investigative interview regarding this incident and that his suspension was later reduced to a
letter of warning. His allegations regarding the handling of his claim for wage-loss
2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
3

Margaret S. Krzycki, 43 ECAB 496, 501-02 (1992); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

4

Id.

4

compensation5 and filing of grievances6 relate to noncompensable administrative and personnel
matters. However, error or abuse by the employing establishment in an administrative or
personnel matter may afford coverage.7 Appellant did not submit any evidence established error
or abuse in handling his claim for wage-loss compensation. Although the employing
establishment rescinded and modified his seven-day suspension for the December 7, 2001
incident to a letter of warning, the record does not contain a final decision finding that the
employing establishment erred or acted abusively in handling this administrative matter.
Mr. Beanez and Mr. Thorp stated that it was common for vehicles to run out of gas and that no
carrier had been suspended for running out of gas. Mr. Ngo and Mr. Gonzales stated that
appellant telephoned the employing establishment on December 7, 2001 to obtain authorization
to work overtime because he was unable to complete his route. The statements of Mr. Beanez,
Mr. Thorp, Mr. Ngo and Mr. Gonzales do not establish error or abuse on behalf of management
in disciplining appellant. They did not provide any details about why appellant was suspended
by the employing establishment. The record does not contain a final decision finding that the
employing establishment erred or acted abusively in the other administrative matters for which
appellant filed grievances. The Board finds that appellant has failed to establish a compensable
employment factor.
Appellant contended that he was harassed by the employing establishment. He stated that
he had to fight the clock in completing his work duties in a shorter time period than his
coworkers which caused stress on his body. Appellant also stated that he had to perform certain
jobs by himself that should have been performed by two people, especially on May 25, 2005,
when Mr. Russo was off work because he had lost his driving privileges due to a car accident.
He related that his work was consistently inspected and his mail was counted. Appellant had to
case loads of mail and count mail several times over. He stated that he was forced to work
harder during the period he was supposed to perform light-duty work. The Board has held that
emotional reactions to situations in which an employee is trying to meet his or her position
requirements are compensable under the principles of Cutler.8 As with all allegations, overwork
must be established on a factual basis to be compensable.9 Mr. De La Cruz, a coworker,
generally stated that appellant was singled out and verbally harassed by management. However,
he did not provide specifics as to the managers involved or what was said to appellant.
Mr. Russo, a coworker, stated that Mr. Santana, a supervisor, pressured and harassed appellant
on numerous occasions. He related that, when appellant left his case, he was asked to case his
mail. Mr. Russo stated that appellant had an LLV taken away and was given a white jeep while
the rest of the employees had an LLV. He also stated that appellant’s mail was counted more
than anyone else’s mail during Postmaster Diaz’s tenure. Mr. Russo indicated that, when
Mr. Tanayo, a supervisor, would not allow him to drive a vehicle, appellant had to deliver
5

See Ronald K. Jablanski, 56 ECAB 616 (2005).

6

Michael A. Salvato, 53 ECB 666, 668 (2002).

7

Margreate Lublin, 44 ECAB 945 (1993). See generally Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991).
8

Peter D. Butt, Jr., 57 ECAB 117 (2004).

9

Sherry L. McFall, 51 ECAB 436 (2000).

5

express mail by himself within a certain time period. A chief union steward stated that appellant
was harassed by management as it routinely checked on him in the office and on his route more
than other employees. The monitoring10 and assignment of work activities11 are administrative
functions of the employer. The statements of Mr. Russo and the union steward do not establish
that the managers erred or acted unreasonably in handling these administrative matters. The
Board, therefore, finds that appellant has not established a compensable employment factor.
Appellant contended that Postmaster Diaz yelled at him. Mr. Nobul and Mr. Chiarenza,
appellant’s coworkers, stated that on December 7, 1989 they witnessed Postmaster Diaz yell at
appellant for working too much overtime and not following his order to go to his office.
Although Postmaster Diaz’s yelling may have engendered offensive feelings, the statements of
the coworkers are not sufficient to establish a compensable factor.12 The evidence of record does
not otherwise establish a pattern of verbal abuse or harassment by Postmaster Diaz towards
appellant. Accordingly, appellant has not established a compensable factor of employment.13
CONCLUSION
The Board finds that appellant has not established that he sustained a stroke in the
performance of duty.

10

Phillip L. Barnes, 55 ECAB 426 (2004).

11

Barbara J. Latham, 53 ECAB 316 (2002).

12

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

13

As appellant has not substantiated a compensable factor of employment as the cause of his stroke, the medical
evidence he submitted need not be addressed. Karen K. Levene, 54 ECAB 671 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

